Name: Commission Regulation (EEC) No 1358/79 of 29 June 1979 derogating from Regulation (EEC) No 3006/78 as regards the calculation of the amount of the reduction of import charges for beef and veal products from the African, Caribbean and Pacific States for the period beginning 2 July 1979
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 79 Official Journal of the European Communities No L 163/ 17 COMMISSION REGULATION (EEC) No 1358/79 of 29 June 1979 derogating from Regulation (EEC) No 3006/78 as regards the calculation of the amount of the reduction of import charges for beef and veal products from the African , Caribbean and Pacific States for the period beginning 2 July 1979 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3328/75 of 18 December 1975 renewing the arrange ­ ments for the reduction of import charges on beef and veal products originating in the African , Caribbean and Pacific States ('), as last amended by Regulation (EEC) No 2993/78 (2 ), and in particular Article 3 (2) thereof, Whereas Article 4 of Commission Regulation (EEC) No 3006/78 (3 ) stipulates that the amount of the reduc ­ tion of the import charges referred to in Article 1 ( 1 ) of Regulation (EEC) No 3328/75 shall be calculated taking into account the levies and the monetary compensatory amounts that are valid during the week preceding that in which the quarter for which the amount of the reduction is calculated commences ; Whereas Article 3 (2) of Regulation (EEC) No 3328/75 provides for a possible derogation from the rules concerning the quarterly fixing and the reference period for the calculation of that amount, especially when the transition from one marketing year to the next makes it necessary ; whereas it is important to take into account the levies and monetary compensa ­ tory amounts calculated on the basis of the new price ; Whereas the beginning of the 1979/80 marketing year has been fixed for 2 July 1979 by Council Regulation (EEC) No 639/79 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 of Regulation (EEC) No 3006/78 , the amount of the reduction of import charges for beef and veal products originating in the African , Caribbean and Pacific States, as referred to in Article 1 ( 1 ) of Regulation (EEC) No 3328/75, shall be fixed for the period beginning 2 July 1979 and calculated on the basis of the levies and monetary compensatory amounts applicable from that date . Article 2 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1979 . For the Commission Finn GUNDELACH Vice-President 0) OJ No L 329, 23 . 12 . 1975, p. 4 . (2 ) OJ No L 357, 21 . 12 . 1978 , p. 5 . (4) OJ No L 82, 31 . 3 . 1979, p. 1 .P) OJ No L 357, 21 . 12 . 1978 , p . 44 .